
	
		II
		112th CONGRESS
		1st Session
		S. 763
		IN THE SENATE OF THE UNITED STATES
		
			April 7 (legislative
			 day, April 5), 2011
			Mr. Lieberman (for
			 himself, Mr. Brown of Massachusetts, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to require the establishment of teacher evaluation
		  programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Securing Teacher Effectiveness,
			 Leaders, Learning, And Results Act or the
			 STELLAR Student
			 Act.
		2.FindingsCongress finds the following:
			(1)Effective teachers
			 and principals are the backbone of our schools and the key to successful
			 students.
			(2)Teachers and
			 principals deserve our full support as they take on one of the most important
			 and most challenging responsibilities—educating our children.
			(3)Research shows
			 that high-quality and effective teaching is the single most important
			 school-based factor impacting student learning.
			(4)High-quality
			 evaluations that provide meaningful feedback are a crucial element in giving
			 educators the support they need to help students achieve at high levels.
			(5)Teachers and
			 principals also deserve access to high-quality professional development
			 opportunities.
			(6)Constructive
			 feedback specifying areas for improvement could be useful to both teachers and
			 principals.
			(7)Although research
			 also suggests that quality teacher evaluations are an important tool in
			 improving teacher performance, for many teachers, the current evaluation
			 systems do not provide useful feedback that would help the teachers improve and
			 grow as instructors.
			(8)In formal studies,
			 including research highlighted in The Widget Effect, nearly 75
			 percent of teachers reported that they have not received specific suggestions
			 on how to improve classroom practices in annual evaluations.
			(9)Across all local
			 educational agencies, only 43 percent of teachers, including novice teachers
			 who may benefit the most from suggestions, report that current evaluations
			 systems help them.
			(10)Research also
			 shows that school leadership quality is second only to teacher quality among
			 school-related factors that impact student learning.
			(11)Strong school
			 leadership is a key determinant of whether schools can attract and retain
			 effective teachers. Principals set the direction and the vision for a
			 school.
			(12)Effective
			 teachers and principals also deserve to be recognized for excellence and
			 receive commendations in areas of strong performance and significant
			 improvement.
			(13)High-quality
			 teacher and principal evaluations have the potential to be a powerful tool and
			 should play a significant role in improving the public education system.
			(14)Teachers and
			 principals should provide input and contribute directly to designing,
			 implementing, and improving evaluation systems in their school
			 districts.
			(15)Students and
			 parents deserve effective teachers and inspirational principals who are
			 performing to the best of their ability and who are helping to close
			 achievement gaps and raise student achievement.
			3.Robust teacher
			 and principal evaluations
			(a)Teacher and
			 principal evaluationsSection 1111(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(a)) is amended by adding at the
			 end the following:
				
					(3)Report on
				teacher and principal evaluationsFor any State desiring to
				receive a grant under this part, the State educational agency shall submit to
				the Secretary not later than 1 year after the date of enactment of the
				Securing Teacher Effectiveness, Leaders,
				Learning, And Results Act, a report on—
						(A)the system in the
				State of evaluating teachers’ and principals’ performance; and
						(B)how such
				evaluation factors into decisions on tenure, compensation, promotion, and
				dismissals of teachers and
				principals.
						.
			(b)Teacher and
			 principal evaluationsSection
			 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)) is amended by adding at the end the following:
				
					(11)Robust teacher
				and principal evaluations
						(A)In
				generalNot later than 4 years after the date of enactment of the
				Securing Teacher Effectiveness, Leaders,
				Learning, And Results Act, each State shall carry out the
				following:
							(i)Establish, after
				taking input from teachers and principals, a statewide definition of teacher
				and principal effectiveness that includes not less than 4 levels of performance
				ratings for teachers and for principals, including an effective rating and a
				highly effective rating, based on such definitions.
							(ii)Demonstrate that
				the State has developed, after taking input from teachers and principals, a
				model teacher and principal evaluation program under which—
								(I)individuals in
				charge of administering teacher and principal evaluations within each local
				educational agency in the State are provided rigorous training on how to
				conduct the teacher and principal evaluations, including—
									(aa)how
				to provide specific feedback about improving teaching and principal practice
				based on evaluation results; and
									(bb)how
				to evaluate teachers and principals using the performance ratings described in
				clause (i) and established under subparagraphs (B)(iii) and (C)(viii);
									(II)a teacher or
				principal who is evaluated is provided, based on the evaluation results,
				professional development opportunities that meet the specific needs identified
				for the teacher or principal;
								(III)measures are
				taken to ensure that any personally identifiable information of teachers and
				principals is not publicly disclosed, except as required to comply with the
				reporting requirements of paragraph (1)(C)(ix), and clauses (i)(III) and
				(ii)(III) of paragraph (2)(B), of section 1111(h);
								(IV)regular
				monitoring and assessment of the quality, reliability, validity, fairness,
				consistency, and objectivity of the evaluation program and the evaluators’
				judgments takes place within and across local educational agencies in the
				State;
								(V)each teacher’s
				performance is evaluated in accordance with subparagraph (B);
								(VI)each principal’s
				performance is evaluated in accordance with subparagraph (C);
								(VII)on the basis of
				the evaluation, each teacher or principal receives—
									(aa)a
				performance rating, as described in clause (i), that is based on multiple
				measures;
									(bb)in
				the case of a teacher—
										(AA)in a grade level
				and subject area with a statewide assessment, a measure of student learning
				gains that is comparable across the State for all teachers in grade levels and
				subject areas with a statewide assessment; or
										(BB)in a grade level
				and subject area without a statewide assessment, a measure of student learning
				gains that is comparable across the local educational agency for all teachers
				in grade levels and subject areas without a statewide assessment;
										(cc)ongoing formative
				feedback and specific recommendations on areas for professional improvement,
				which includes an identification of areas in which the teacher or principal can
				strengthen practices to improve student learning;
									(dd)a
				measure of student academic growth with respect to the State’s academic
				standards of the school’s students, including students in each of the subgroups
				described in paragraph (2)(C)(v)(II);
									(ee)commendations for
				excellence in areas of strong performance and in areas of significant
				improvement; and
									(ff)in
				the case of a teacher or principal who is identified as being in 1 of the
				lowest 2 performance ratings described in clause (i), a 1-year comprehensive
				remediation plan;
									(VIII)evaluation
				results are used as the principal factor in informing all key personnel and
				staffing decisions, including retention, dismissal, promotion, compensation,
				and tenure;
								(IX)evaluation
				results are the primary factor used in determining layoffs during any reduction
				in force;
								(X)any teacher or
				principal who receives 1 of the lowest 2 performance ratings and does not
				successfully improve performance on an evaluation after completing the
				comprehensive remediation plan as required under subclause (VII)(ff) is
				prohibited from working in any elementary school or secondary school served
				under this part;
								(XI)any teacher or
				principal who receives the lowest performance rating for 3 consecutive years is
				subject to dismissal;
								(XII)evaluation
				results are used to ensure that low-income students and students of color are
				not assigned at higher rates than other students to classes in core academic
				subjects taught by teachers who have received 1 of the 2 lowest evaluation
				rates in their most recent evaluation; and
								(XIII)a system is
				implemented under which each teacher and principal is evaluated at least
				annually.
								(iii)Demonstrate that
				each local educational agency in the State has adopted a local educational
				agency-wide teacher and principal evaluation program that—
								(I)was developed
				after seeking input from teachers and principals;
								(II)meets the
				standards for validity and reliability developed by the State; and
								(III)meets the
				minimum requirements set forth in clause (ii).
								(iv)Demonstrate that
				each local educational agency in the State is seeking input from teachers and
				principals to make improvements to the evaluation program on an annual
				basis.
							(v)Submit, on a
				regular basis, to the Secretary a review of the teacher and principal
				evaluation systems used by the local educational agencies in the State,
				including—
								(I)comparing the
				teacher and principal evaluation results, for each local educational agency and
				each such agency's schools, against the student academic achievement and
				student academic growth in all local educational agencies in the State and all
				schools served by such local educational agencies;
								(II)assessing the
				extent to which each local educational agency's existing system demonstrates
				meaningful differentiation among teacher performance levels and among principal
				performance levels; and
								(III)comparing
				implementation and results across local educational agencies' evaluation
				systems to ensure—
									(aa)comparability
				across the State in implementation of such systems; and
									(bb)that such
				systems meet the State's criteria or definitions for each of the terms
				described in clause (i).
									(vi)Provide
				technical assistance to improve an agency's teacher and principal evaluation
				system so that the system provides meaningful differentiation and is aligned
				with student academic achievement and student growth results in the agency and
				in each of the agency's schools.
							(vii)Establish a
				timeline for implementation that—
								(I)ensures that
				measures of student academic growth, as described in subparagraphs (B)(i) and
				(C)(i), are developed not later than 2 years after the date of enactment of the
				Securing Teacher Effectiveness, Leaders,
				Learning, And Results Act;
								(II)ensures
				evaluation systems that meet the requirements of subparagraphs (B) and (C) are
				implemented statewide by not later than 3 years after the date of enactment of
				such Act, except that such systems shall not have to meet the requirements
				under subclauses (VIII) through (XII) of clause (ii); and
								(III)ensures
				evaluation systems that meet all the requirements of this paragraph are fully
				implemented statewide by not later than 4 years after the date of enactment of
				such Act.
								(viii)Submit to the
				Secretary an annual report on implementation of the State plan under this
				section and on meeting the timelines required under this section.
							(ix)Publish a report
				each year showing the average estimate of teacher impact on student growth for
				each of the performance ratings described in clause (i).
							(B)Requirements for
				teacher evaluationsThe evaluation of a teacher’s performance
				shall comply with the following minimum requirements:
							(i)Student academic
				growthThe predominant factor
				of the evaluation is student academic growth with respect to the State’s
				academic standards, as measured by—
								(I)student learning
				gains on the State’s academic assessments established under paragraph (3) or,
				for grades and subjects not covered by the State's academic assessments,
				another valid and reliable assessment of student academic achievement, as long
				as the assessment is used consistently by the local educational agency in which
				the teacher is employed for the grade or class for which the assessment is
				administered; and
								(II)if available,
				value-added measures that track individual student academic growth while under
				the instruction of the teacher.
								(ii)Observations of
				teacher performanceA portion of the evaluation is based on
				observations of the teacher’s performance in the classroom by not less than 1
				trained and objective observer—
								(I)that take place on
				not less than 2 occasions during the school year the teacher is being
				evaluated; and
								(II)under
				which—
									(aa)a
				teacher is evaluated against a rigorous rubric that defines multiple
				performance categories in alignment with the State’s professional standards for
				teachers; and
									(bb)observation
				ratings meaningfully differentiate among teachers’ performance and bear a
				relationship to evidence of student academic growth with respect to the State’s
				academic standards.
									(iii)Meaningful
				differentiationThe evaluation provides performance ratings that
				meaningfully differentiate among teacher performance using the performance
				ratings and levels described in subparagraph (A)(i).
							(iv)Comparability
				of student gainsThe evaluation provides a measure of student
				learning gains that is comparable across the State for all teachers in grade
				levels and subject areas with a statewide assessment.
							(v)Comparability of
				resultsThe evaluation provides results that are comparable, at a
				minimum, across all teachers within a grade level or subject area in the local
				educational agency in which the teacher is employed.
							(C)Requirements for
				principal evaluationsThe evaluation of the performance of a
				principal of a school shall comply with the following minimum
				requirements:
							(i)Student academic
				growthThe predominant factor of the evaluation is student
				academic growth with respect to the State’s academic standards of the school’s
				students, including students in each of the subgroups described in paragraph
				(2)(C)(v)(II).
							(ii)Graduating
				ratesFor a principal of a secondary school, a portion of the
				evaluation is based on improvements in the school’s graduation rates.
							(iii)Support of
				effective teachersA portion of the evaluation is based on the
				recruitment, development, evaluation, and retention of effective
				teachers.
							(iv)Leadership
				abilitiesA portion of the
				evaluation is based on the leadership abilities of the principal, as measured
				by observations of the principal and other relevant data evaluated against a
				rigorous rubric that defines multiple performance categories in alignment with
				the State’s professional standards for principals.
							(v)Student
				attendance ratesA portion of the evaluation is based on student
				attendance rates, as calculated by the State or local educational
				agency.
							(vi)Content of
				observation ratingsThe observations described in clause (iv)
				provide observation ratings that—
								(I)meaningfully
				differentiate among principals’ performance; and
								(II)bear a strong
				relationship to evidence of student academic growth with respect to the State’s
				academic standards.
								(vii)Description of
				leadership abilitiesThe leadership abilities referred to in
				clause (iv) include the ability of the principal to—
								(I)create a shared
				and coherent schoolwide direction and policy for achieving high levels of
				student academic growth and closing achievement gaps among students;
								(II)identify and
				implement the activities and rigorous curriculum necessary for achieving high
				levels of student academic growth;
								(III)create
				opportunities for the community and families of students to engage positively
				with school administrators and staff;
								(IV)support positive
				learning environments for students;
								(V)cultivate a
				positive and collaborative work environment for school faculty and
				staff;
								(VI)collect, analyze, and utilize data and
				other tangible evidence of student learning and evidence of classroom practice
				to guide decisions and actions for continuous improvement and to ensure
				performance accountability;
								(VII)effectively
				oversee and manage a teacher evaluation program that provides individualized
				feedback; and
								(VIII)have strong
				organizational management of a school, including sound budget and personnel
				practices.
								(viii)Meaningful
				differentiationThe evaluation provides performance ratings that
				meaningfully differentiate among principal performance using the performance
				ratings and levels described in subparagraph (A)(i).
							(ix)Comparability
				of resultsThe evaluation provides results that are comparable
				across all principals within the local educational agency in which the
				principal is
				employed.
							.
			(c)Additional
			 State plan requirementsSection 1111(b)(8)(C) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(8)(C)) is amended by
			 inserting or teachers who received a performance rating under the
			 evaluation system described in paragraph (11) that is below the effective
			 level after teachers.
			(d)Evaluation
			 clearinghouseSection 1111(j) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(j)) is amended—
				(1)by striking
			 Assistance.—The and inserting the
			 following: Assistance;
			 clearinghouse on evaluation systems—
					
						(1)Technical assistance.—
				The
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)ClearinghouseThe Secretary shall establish a
				clearinghouse in the Department to share the best practices relating to teacher
				and principal evaluation, including best practices and other information based
				on the reports described in subsection (a)(3), the evaluation reviews described
				in subsection (a)(11)(A)(v), and any other reports addressing teacher and
				principal evaluation that are required under this Act, with other
				educators.
						.
				4.Public
			 reportingSection 1111(h) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)) is
			 amended—
			(1)in paragraph
			 (1)(C)—
				(A)in clause (vii),
			 by striking and after the semicolon;
				(B)in clause (viii),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(ix)for each
				performance rating described in subsection (a)(11)(A)(i), the number and
				percentage of teachers, and the number and percentage of principals, who
				received such performance rating, for—
							(I)the State
				overall;
							(II)the highest
				poverty and lowest poverty local educational agencies; and
							(III)the highest
				minority and lowest minority local educational
				agencies.
							;
				(2)in paragraph
			 (2)(B)—
				(A)in clause
			 (i)—
					(i)in
			 subclause (I), by striking and after the semicolon; and
					(ii)by
			 adding at the end the following:
						
							(III)for each performance rating described in
				subsection (a)(11)(A)(i), the number and percentage of teachers, and the number
				and percentage of principals, who received such performance rating, for—
								(aa)the
				local educational agency overall;
								(bb)the
				highest poverty and lowest poverty schools; and
								(cc)the
				highest minority and lowest minority schools;
				and
								;
				and
					(B)in clause
			 (ii)—
					(i)in
			 subclause (I), by striking and after the semicolon;
					(ii)in
			 subclause (II), by striking the period at the end and inserting ;
			 and; and
					(iii)by adding at
			 the end the following:
						
							(III)for each
				performance rating described in subsection (a)(11)(A)(i), the number and
				percentage of teachers at the school that received such performance
				rating.
							;
					(3)in paragraph
			 (4)—
				(A)in subparagraph
			 (F), by striking and after the semicolon;
				(B)in subparagraph
			 (G), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(H)the information
				required to be reported under paragraphs (1)(C)(ix) and
				(2)(B)(i)(III).
						;
				and
				(4)by adding at the
			 end the following:
				
					(7)DefinitionsFor purposes of this subsection:
						(A)Highest
				minorityThe term highest minority when used in
				relation to a school or local educational agency means a school or local
				educational agency that is in the highest quartile of schools or local
				educational agencies statewide in terms of the percentage of pupils who are
				members of ethnic or racial minority groups.
						(B)Highest
				povertyThe term
				highest poverty when used in relation to a school or local
				educational agency means a school or local educational agency that is in the
				highest quartile of schools or local educational agencies statewide in terms of
				the percentage of students who are certified as eligible for free or reduced
				price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C.
				1751 et seq.).
						(C)Lowest
				minorityThe term
				lowest minority when used in relation to a school or local
				educational agency means a school or local educational agency that is in the
				lowest quartile of schools or local educational agencies statewide in terms of
				the percentage of pupils who are members of ethnic or racial minority
				groups.
						(D)Lowest
				povertyThe term lowest
				poverty when used in relation to a school or local educational agency
				means a school or local educational agency that is in the lowest quartile of
				schools or local educational agencies statewide in terms of the percentage of
				students who are certified as eligible for free or reduced price lunch under
				the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.).
						(E)Student
				academic growthThe term
				student academic growth means the change in a student's
				achievement between 2 or more points in time, as measured through an approach
				that is statistically rigorous and appropriate for the knowledge and skills
				being
				measured.
						.
			5.Recognition of
			 local educational agenciesThe
			 Secretary of Education shall, based on the information received from each local
			 educational agency report card under section 1111(h)(2)(B)(i)(III) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(h)(2)(B)(i)(III)), recognize and provide commendations to each local
			 educational agency that implements or has implemented innovative, high-quality,
			 and effective teacher or principal evaluation programs that lead to
			 professional development and improved student performance.
		6.ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Education shall prepare and submit a
			 report to Congress that—
			(1)identifies any
			 unnecessary or duplicative education-related reporting requirements and
			 regulations facing States and local educational agencies as a result of the
			 amendments made by this Act to section 1111 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311); and
			(2)includes the
			 Secretary's recommendations regarding streamlining or eliminating the
			 requirements regarding highly qualified teachers under sections 1119 and
			 9101(23) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319,
			 7801(23)) after the teacher evaluation system required under section 1111 of
			 such Act (20 U.S.C. 6311), as amended by this Act, is fully implemented.
			
